DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2 and 8-19, none of the prior art teaches or suggests, alone or in combination, a light emitting diode, comprising: wherein the first lead terminal, the second lead terminal, or both include: an upper conductive layer, a lower conductive layer, and a contact part; wherein the upper conductive layer and the lower conductive layer are disposed on different layers, and the contact part penetrates and electrically connects the upper conductive layer and the lower conductive layer; wherein the lead frame unit further includes a dummy terminal insulated from the first and second lead terminals.
With respect to claims 3-7, none of the prior art teaches or suggests, alone or in combination, a light emitting diode, comprising: a first lead terminal structure and a second lead terminal structure, wherein the first lead terminal structure, the second lead terminal structure, or both include an upper conductive layer, an intermediate conductive layer, and a lower conductive layer which are disposed on different layers and electrically connected to one another; wherein the lead frame unit further includes: a first insulating substrate and a second insulating substrate, and a dummy terminal insulated from the first and second lead terminals; wherein the upper conductive layer is disposed between the light source unit and the first insulating substrate; -3-Appln. No.: 16/819,624Attorney Docket No.: 0500S-000010/US/NPA the intermediate conductive layer is disposed between the first insulating substrate and the second insulating substrate; and the lower conductive layer is disposed on the second insulating substrate and disposed on an opposite side to a side on which the intermediate conductive layer is disposed.
With respect to claims 20, none of the prior art teaches or suggests, alone or in combination, a display device, comprising: a lead frame unit disposed on a rear surface of the light source unit and including first and second lead terminals connected to the first and second electrode pads, respectively; a substrate disposed on side surfaces of the light source unit and the lead frame unit and electrically connected to the first and second lead terminals, and wherein the first lead terminal, the second lead terminal, or both include: an upper conductive layer, an intermediate conductive layer, and a lower conductive layer, and a contact part; wherein the upper conductive layer, the intermediate conductive layer, and -8-Appln. No.: 16/819,624Attorney Docket No.: 0500S-000010/US/NPA the lower conductive layer
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818